Per Curiam:
This is an appeal from an order denying a motion to vacate an attachment issued upon the ground of defendant’s alleged non-residence. In our opinion the affidavits do not establish his non-residence. At most they indicate that he has declared his intention to cease his residence here. The defendant when thp attachment was issued was actually domiciled ip this State, bad *925desk room in an office here, maintained a bank account and rented a safe deposit vault in New York city, and in so far as he transacted any business did so here. The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion to vacate granted, with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.